HAWKINS, Judge.
Conviction is for murder; punishment assessed at twenty years’ confinement in the penitentiary.
The indictment charges the offense. The record contains neither statement of facts nor bills of exception. In such condition nothing is presented for review.
We note that in pronouncing sentence against appellant the record before us shows that the court inadvertently, omitted to give appellant the benefit of the Indeterminate Sentence Law (Vernon’s Ann. C. C P. art. 775).- The sentence will be reformed to direct that he be confined in the penitentiary for not less than two nor more than twenty yeará
As thus reformed, the judgment is affirmed.